UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA
____________________________________
FORREST W.H. SHUSTER,                )
                                     )
                  Plaintiff,         )
      v.                             )
                                     )     Civil Action No. 11-1149 (RJL/AK)
                                     )
GOVERNMENT OF THE DISTRICT OF )
COLUMBIA, et al.,                    )
                                     )
                  Defendants.        )
____________________________________)


                                  MEMORANDUM OPINION

       This case involves a claim by pro se Plaintiff Forrest W. H. Shuster (“Plaintiff”) against

Defendants Government of the District of Columbia and Officer Patrick Schaut (collectively, the

“Defendants”) for inter alia, violation of Plaintiff’s rights under the First, Fourth and Eight

Amendments, false arrest and assault and battery, which occurred when Plaintiff was sculling on

the Potomac River and he was stopped, arrested and detained by an officer from the D.C. Harbor

Patrol (“HP”). On April 14, 2015, this Court convened a telephonic status conference in order to

discuss any lingering discovery disputes. During the telephonic status conference, Plaintiff

indicated that he wanted to take the deposition of an eyewitness but had been unable to timely do

so previously because he could not locate/contact her. Plaintiff stated that he has spoken to the

witness’s husband and is aware of the witness’s location. At the conclusion of the conference,

the Court directed Plaintiff to file a “motion informing this Court of any outstanding discovery

issues” by April 24, 2015. (04/14/2015 Minute Order.)

       Plaintiff filed a Motion to Compel Stipulations from the Defendant, and To Grant

Plaintiff the Power and Extension of Time to Subpoena and Depose An Eyewitness (“Motion”)
                                                  1
[29] on April 24, 2015. Defendants’ opposition to the Motion (“Opposition”) was filed on May

4, 2015. Plaintiff requests that the Court require the Defendants to affirm by stipulation five

facts, briefly summarized as: 1) the type of engine in the HP boat; 2) whether the hull of the HP

boat is smooth or has a bumper guard; 3) whether the HP boat has a dive door; 4) whether there

are screws/bolts protruding from the helm of the HP boat; and whether the floor of the HP

storage building is rough. (Motion at 1-2.) In a Memorandum Order [27] dated August 6, 2014,

the Court denied items numbered 1 (not relevant), 4 and 5 (both untimely). In that same

Memorandum Order, Defendants were ordered to respond to item number three and according to

Defendants, they have done so and the request is thus moot. (Opposition at 1.) The Court finds

that item number two is new and untimely and should therefore be denied.

       Plaintiff further asked that the Plaintiff supply a transcript of the “radio run,” which has

been provided to Plaintiff in an audio format. (Motion at 2; see Motion to Compel [24] at 3-4.) 1

Defendants note that if the Plaintiff wishes to use a transcribed version of the “radio run,” he

“hire a court reporter to transcribe the live testimony recorded who can attest to its accuracy.”

(Opposition at 2 n.1.) The Court finds that if Defendants currently have a transcribed version of

the “radio run,” that transcribed version should be produced to Plaintiff; otherwise, the audio

version that has already been produced is sufficient.

       Plaintiff further requests permission to subpoena and depose an eyewitness. (Motion at

2.) Plaintiff asks for ten days from the issuance of this Opinion and the accompanying Order to

provide the Court with the witness subpoena for approval and a period of time until June 15,




1
 Plaintiff cites LCvR 5.4(e)(3) but that rule requires the provision to pro se parties of paper
copies of documents that are filed through Electronic Case Filing (“ECF”) when the pro se party
does not have an ECF password/access, and it has no bearing on discovery requests.
                                                 2
2015 to complete the deposition. The Court will permit Plaintiff to issue a subpoena and depose

the eyewitness by no later than June 15, 2015. Plaintiff should contact counsel for the

Defendants regarding a deposition date so that counsel may attend. No further extension of

discovery will be considered by this Court.




       Dated: 5/5/2015                               _____________/s/___________________
                                                     ALAN KAY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                3